                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA

WELLS FARGO BANK, N.A.,                 )
AS TRUSTEE, FOR THE                     )
BENEFIT OF THE HOLDERS                  )     Case No.: 3:19-cv-00549
OF DEUTSCHE MORTGAGE                    )
& ASSET RECEIVING                       )
CORPORATION, COMM 2014-                 )
CCRE19 MORTGAGE TRUST                   )
COMMERCIAL MORTGAGE                     )
PASS THROUGH                            )
CERTIFICATES, ACTING BY                 )
AND THROUGH MIDLAND                     )
LOAN SERVICES, A PNC                    )
REAL ESTATE BUSINESS,                   )
SOLELY IN ITS CAPACITY                  )
AS SPECIAL SERVICER,                    )
                                        )
      Plaintiff,                        )
v.                                      )
                                        )
FREP III – ROZZELLE                     )
CROSSING, LLC,                          )
                                        )
      Defendant.                        )

     CONSENT JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF

      This cause came before the Court on the Joint Motion for Entry of Consent

Judgment and Order (the “Motion”) filed by Plaintiff Wells Fargo Bank, N.A., as

Trustee, for the Benefit of the Holders of Deutsche Mortgage & Asset Receiving

Corporation, COMM 2014-CCRE19 Mortgage Trust Commercial Mortgage Pass

Through Certificates, Acting by and Through Midland Loan Services, a PNC Real

Estate Business, solely in its capacity as Special Servicer (“Plaintiff”), and
Defendant FREP III – Rozzelle Crossing, LLC (“Consenting Defendant,” and

together with Plaintiff, collectively, the “Parties”). Upon due consideration of the

Parties’ filings and the pleadings in this action, the Court finds that the Motion is

due to be and hereby is GRANTED. The Court finds, orders, adjudges and decrees

as follows:

                                 Findings of Fact

      1.      Consenting Defendant obtained a loan (the “Loan”) from Cantor

Commercial Real Estate Lending, L.P. (“Original Lender”) made pursuant to the

terms of that certain Loan Agreement dated July 29, 2014, entered into by and

between Consenting Defendant and Original Lender (the “Loan Agreement”).

      2.      To evidence the Loan, Consenting Defendant executed that certain

Promissory Note dated July 29, 2014, in the original principal amount of

$6,800,000.00, made payable to the order of Original Lender (the “Note”).

      3.      In order to secure Consenting Defendant’s obligations to Original

Lender under the Note, Consenting Defendant granted to Original Lender a first-

priority security interest in certain real property (the “Real Property”) pursuant to

that certain Deed of Trust, Security Agreement, Assignment of Leases and Fixture

Filing dated July 29, 2014 (the “Deed of Trust”). The Deed of Trust was recorded

in the Register of Deeds for Mecklenburg County, North Carolina (the “Register’s

Office”) on August 1, 2014 in Book 29355, Page 914.


                                         2
       4.    Pursuant to the Deed of Trust, Consenting Defendant further granted to

Original Lender an absolute assignment of and security interest in (i) all rents,

income, profits and issues stemming from the Real Property and improvements

located thereon (collectively, the “Rents”); (ii) all improvements and fixtures located

upon the Real Property; (iii) all equipment used in connection with the Real Property

or improvements located thereon; and (iv) all other personal property of the

Consenting Defendant including general intangibles and proceeds of all of the

foregoing (together with the Rents, collectively, the “Personal Property,” and

together with the Real Property, collectively, the “Collateral”). The Collateral

encompasses all real and personal property securing the Loan, including, without

limitation, the Rents. Plaintiff and Consenting Defendant agree that Consenting

Defendant is not in violation of this Consent Judgement and Order by virtue of

paying or incurring operating expenses related to the Collateral subsequent to

Consenting Defendant’s receipt of the Demand Letter (as hereinafter defined) from

Plaintiff.

       5.    Pursuant to the Deed of Trust and that certain Assignment of Leases

and Rents dated July 29, 2014 and recorded in the Register’s Office on August 1,

2014 in Book 29355, Page 942, executed by Consenting Defendant in favor of

Original Lender (the “ALR”), Consenting Defendant absolutely and unconditionally

assigned to Original Lender all Rents from the Real Property and improvements


                                          3
located thereon.

      6.     Original Lender’s interest in the Personal Property was perfected and

evidenced by the filing of UCC-1 Financing Statements, including that certain filing

recorded with the Register’s Office on August 1, 2014, in Book 29355, Page 954;

and that certain financing statement filed with the Florida Secretary of State on July

30, 2014, as Instrument Number 20140191648X (collectively, the “Original Lender

Financing Statements”).

      7.     Original Lender assigned all its right, title and interest in and to the

Loan, and documents evidencing the Loan, to Plaintiff by way of the following

documents (collectively, without limitation, the “Assignment Documents”):

      a. That certain General Assignment dated August 21, 2014, executed
         by Original Lender in favor of Plaintiff;
      b. That certain Allonge to Promissory Note executed by Original
         Lender in favor of Plaintiff;
      c. That certain Assignment of Deed of Trust, Security Agreement,
         Assignment of Leases and Fixture Filing dated August 21, 2014,
         executed by Original Lender in favor of Plaintiff, recorded in the
         Register’s Office on August 27, 2014 in Book 29407, Page 401;
      d. That certain Assignment of Assignment of Leases and Rents dated
         August 21, 2014, executed by Original Lender in favor of Plaintiff,
         recorded in the Register’s Office on August 27, 2014 in Book
         29407, Page 405; and
      e. That certain UCC Financing Statement Amendment recorded with
         the Register’s Office on September 16, 2014 in Book 29449, Page
         122, as continued by that certain filing dated February 14, 2019 and
         filed with the Register’s Office in Book 33285, Page 450; and that
         certain UCC Financing Statement Amendment filed with the Florida
         Secretary of State on September 2, 2014, as Instrument Number
         201402110276, as continued by that certain filing dated February
         12, 2019 bearing Instrument Number 201907681009 (collectively,
                                          4
            the “Plaintiff Financing Statements,” and together with the Original
            Lender Financing Statements, collectively, the “Financing
            Statements”).

      8.       The Note, Deed of Trust, ALR, Financing Statements, Assignment

Documents, and all other documents referring to, relating to, securing, or evidencing

the Loan are hereinafter referred to as the “Loan Documents,” and any capitalized

terms used herein but not otherwise defined herein shall have the meaning ascribed

to them in the Loan Documents.

      9.       Plaintiff is the owner and holder of the Loan and all rights of the

Original Lender under the Loan Documents.

      10.      Consenting Defendant has failed to make payments when due and

owing as required under the Loan Documents, including without limitation, payment

of all loan obligations arising under the Loan Documents on or before August 6,

2019, the maturity date provided by the Loan Documents (the “Maturity Default”).

      11.      By letter dated September 30, 2019, Plaintiff notified Consenting

Defendant of the Maturity Default and demanded immediate payment of all amounts

due under the Loan (the “Demand Letter”).

      12.      By letter dated October 2, 2019, Plaintiff demanded that Consenting

Defendant turn over to Plaintiff all Rents received in connection with the Real

Property since the date of the Maturity Default in addition to all Rents received or

held by any third-party going forward, and revoked Consenting Defendant’s license


                                           5
to collect Rents from the Real Property (the “Demand for Turnover”).

      13.        In accordance with N.C.G.S. § 45-21.16, a written statement regarding

notice of the outstanding balance due and owing under the Note, Deed of Trust, and

other Loan Documents has been transmitted to Consenting Defendant.

      14.        Consenting Defendant has not cured the Maturity Default.

      15.        Accordingly, Events of Default have occurred and are continuing under

the Loan Documents including, among other things, Consenting Defendant’s failure

to pay the full amounts when due and owing as required under the Loan Documents.

      16.        Pursuant to the Loan Documents, the entire outstanding principal

balance of the Note, together with all accrued and unpaid interest late charges, and

all other obligations and amounts due and owing under the Note, Deed of Trust, and

other Loan Documents have matured and are due and immediately payable.

      17.        The terms of the Demand for Turnover and the terms of the Loan

Documents indicate that any license to the Consenting Defendant for the purpose of

collecting the Rents has terminated. Consenting Defendant contends that the Loan

Documents grant the Plaintiff a security interest in the Rents.

      18.        As of November 6, 2019, the following amounts are due and owing

under the Loan Documents: Outstanding principal in the amount of $6,270,560.69;

Accrued Interest in the amount of $104,541.51; Accrued Default Interest in the

amount      of    $82,381.41;    Late   fees       in   the   amount   of   $5,407.83;   A


                                               6
Reconveyance/Payoff Fee of $500.00; A UCC filing fee of $81.00; Special

Servicing Fees in the amount of $65,318.34; less credit for escrow and reserve funds

on deposit of $249,703.92, for a total outstanding indebtedness of $6,279,086.86.

Consenting Defendant is also responsible for paying to Plaintiff all costs incurred in

enforcing Plaintiff’s rights and remedies under the Loan Documents, as allowed by

law.

       19.   As a result of the Events of Default and Consenting Defendant’s failure

to cure the Events of Default, Plaintiff filed a Complaint with this Court on October

18, 2019 seeking (i) the appointment of a receiver to protect Plaintiff’s interest in

the Collateral; (ii) a permanent injunction prohibiting Consenting Defendant from

interfering with the duties of any receiver and/or Plaintiff; and (iii) an order directing

the Consenting Defendant to pay over to Plaintiff all Rents, receipts and revenues

relating to the Collateral. (Doc. 1).

       20.   Consenting Defendant has not filed an Answer to Plaintiff’s Complaint,

but instead has sought to resolve this matter by entry of consent judgment.

                                         Relief

       WHEREFORE, based on the above findings of fact, the record in this case,

and the Consenting Defendant’s consent to the relief requested by Plaintiff, the Court

ORDERS, ADJUDGES, AND DECREES as follows:




                                            7
      1.      Pursuant to Rule 65(b) of the North Carolina Rules of Civil Procedure,

Consenting Defendant is enjoined, for all actions (and, with respect to all cash or

funds generated from the Collateral following the Maturity Default) from and after

the Maturity Default, as follows:

           a. Consenting Defendant, and any person or entity subject to this

              injunction under Paragraph 2 of this Order, are enjoined from

              collecting, transferring or disposing of the Collateral, or removing from

              the Collateral, or from any other location, or secreting, modifying,

              destroying or deleting, in whole or in part, any and all books and records

              related to the Collateral, or any other matter related to the financial

              condition or operations of Consenting Defendant or the Collateral,

              regardless of whatever form such books and records are kept or

              maintained (whether paper, electronic or otherwise);

           b. Consenting Defendant shall promptly turn over to Receiver (defined

              below) all cash and other funds generated from the Collateral; and

           c. Subject to other provisions of this Order, Consenting Defendant and

              each person or entity acting on behalf of Consenting Defendant are

              further enjoined from taking any action to interfere in any way with the

              possession, custody, control or operation of the Collateral by the

              Receiver and/or Plaintiff.


                                           8
      2.      Pursuant to Rule 65(d) of the North Carolina Rules of Civil Procedure,

the injunction set forth in the foregoing paragraph 1 is binding on Consenting

Defendant and its officers, agents, servants, employees and attorneys, and upon other

persons as set forth in Rule 65(d).

      3.      Any and all persons in possession of or having control over any funds

and/or documents, including accounting records, relating to the Collateral, shall

deliver them to the Receiver forthwith, and shall account for and pay over to the

Receiver any such funds in the person’s possession, custody or control.

      4.      Pursuant to N.C.G.S. §§ 1-501, 1-502, Trident Pacific Real Estate

Group, Inc. is hereby appointed as receiver for the Collateral (the “Receiver”).

      5.      The Receiver shall have the following rights and powers:

           a. Enter upon and take possession and control of the Collateral, and to

              perform all acts necessary and appropriate for the operation and

              maintenance thereof;

           b. Take and maintain possession of all documents, books, records, papers

              and accounts relating to the Collateral;

           c. Complete any construction and/or remediation projects necessary or

              appropriate to render the Collateral fit for leasing and operation;




                                           9
d. Exclude Consenting Defendant and its agents, servants and employees

   wholly from the Collateral, including changing any and all locks to the

   Collateral;

e. Allow Plaintiff, its counsel, appraisers, and other independent third-

   party consultants engaged by Plaintiff or its counsel access to the

   Collateral at all reasonable times to inspect the Collateral and all books

   and records with respect thereto, and to cooperate with Plaintiff, its

   counsel, appraisers and other independent third-party consultants to

   evaluate the Collateral;

f. Manage and operate the Collateral, or employ a third-party to manage

   and operate the Collateral, under any existing name or trade name (or

   new name) if the Receiver deems appropriate to do so, subject to the

   consent of Plaintiff;

g. Exercise any and all rights of Consenting Defendant in and to any and

   all license and/or franchise agreements;

h. Retain, hire or discharge on-site employees at the Collateral (none of

   whom are or shall be deemed to be employees of Plaintiff) without any

   liability to the Receiver or Plaintiff;

i. Establish pay rates for on-site employees at the Collateral;




                                 10
j. Preserve, maintain, and make repairs and/or alterations to the

   Collateral;

k. Conduct a marketing or leasing program with respect to the Collateral,

   or employ a marketing or leasing agent or agents to do so, directed to

   the leasing or sale of the Collateral under such terms and conditions as

   Plaintiff may in its sole discretion deem appropriate or desirable;

l. Employ such contractors, subcontractors, materialmen, architects,

   engineers, consultants, managers, brokers, marketing agents, or other

   employees, agents, independent contractors or professionals, as

   Plaintiff may in its sole discretion deem appropriate or desirable to

   implement and effectuate the rights and powers granted therein;

m. Execute and deliver, as attorney-in-fact and agent of Consenting

   Defendant or in Consenting Defendant’s name, such documents and

   instruments as are necessary or appropriate to consummate transactions

   authorized by order of this Court;

n. Enter into such leases, whether of real or personal property, or tenancy

   agreements, under such terms and conditions as Plaintiff may in its sole

   discretion deem appropriate or desirable;

o. Collect and receive all Rents from the Collateral;




                               11
p. Eject tenants or repossess personal property, as provided by law, for

   breaches of the conditions of their leases or other agreements;

q. Sue for unpaid Rents, payments, income, or proceeds in Consenting

   Defendant’s name;

r. Maintain actions in forcible entry and detainer, ejectment for

   possession, and actions in distress for rent;

s. Compromise or give acquittance for Rents, payments, income, or

   proceeds that may become due;

t. Determine and report to the Court and Plaintiff whether any Rents have

   been previously received by Consenting Defendant and used for

   purposes other than for the maintenance, management, and expenses of

   the Collateral;

u. Require    any    and   all   officers,   directors,   managers,   agents,

   representatives, independent contractors, partners, affiliates, attorneys,

   accountants, shareholders, and employees of Consenting Defendant to

   return any and all Rents in their possession;

v. To open and review mail directed to Consenting Defendant and its

   representatives pertaining to the Collateral;

w. Analyze, determine, and implement the best approach to maximize

   value from the Collateral for the benefit of Consenting Defendant’s


                                 12
   creditors and interest lenders, including without limitation, marketing

   and selling the Collateral as a going concern, subject to Plaintiff’s prior

   written approval, provided, however, that in no event shall Receiver’s

   power to sell the property, or any other power granted hereunder, in any

   way impair Plaintiff’s ability to exercise its rights and remedies under

   the Loan Documents, including, without limitation, the right to

   foreclose the Deed of Trust;

x. Enter into contracts and agreements necessary to initiate and continue

   normal operations of the Collateral in Consenting Defendant’s name or

   Receiver’s name;

y. Amend, modify, or terminate any existing contracts affecting the

   operations of the Collateral, but only upon terms and conditions that are

   subject to Plaintiff’s approval;

z. Pay all appropriate real estate taxes, personal property taxes, or other

   taxes or assessments against the Collateral;

aa. Exercise all rights of the Consenting Defendant in and to all

   government-issued permits, certificates, licenses, or other grants of

   authority, to take all steps necessary to ensure the continued validity of

   such permits, certificates, and licenses, and to take all steps necessary




                                13
              to comply with all requirements, regulations, and laws applicable to the

              Collateral;

           bb. Maintain an account for the Collateral with a federally insured banking

              institution or a savings association with offices in the State of North

              Carolina in the Receiver’s own name, as Receiver, or in the name of

              Consenting Defendant as its Receiver, from which the Receiver shall

              disburse all payments authorized by order of this Court;

           cc. Receive and endorse checks pertaining to the Collateral, either in

              Receiver’s name or in Consenting Defendant’s name; and

           dd. Do any acts which the Receiver deems appropriate or desirable to

              protect the security hereof and use such measures, legal or equitable (as

              Plaintiff in its sole discretion deems appropriate or desirable) to

              implement and effectuate the provisions of the Loan Documents.

      6.      Consenting Defendant, its officers, agents, members, representatives,

parents, affiliates, subsidiaries, employees, and attorneys, shall not terminate any

existing insurance policy that provides coverage over the Collateral and shall turn

over any existing insurance policies to the Receiver. Within five (5) business days

from entry of this Order, Consenting Defendant shall add the Receiver and the

Plaintiff as additional insured parties and loss payees to any existing insurance

policies that provide coverage over the Collateral. The Receiver shall obtain


                                          14
insurance, if needed, in addition to existing pre-paid coverage for the Collateral in

such amounts, with such companies, and to insure against such risks, as the Receiver

deems necessary or desirable and the Receiver may finance any of the premiums

associated with such insurance without Court approval. If the Receiver deems it

necessary to replace insurance coverage, or does so at the request of the Plaintiff, the

Receiver will endeavor to replace the insurance with comparable coverage to that

required under the Deed of Trust (as defined herein and in the Verified Complaint).

This insurance will be considered primary and non-contributory with respect to

insurance maintained by the Receiver. All cost of said insurance and applicable

deductibles shall be paid via the operating account.

      7.     The Receiver or Plaintiff may apply to this Court by motion and upon

notice to all parties for further or other authority as may be necessary or desirable

for the performance of the Receiver’s duties.

      8.     The Receiver may show and deliver a copy of this Order to any third-

party as proof of Receiver’s capacity and powers in relation to the Collateral, and

such third-parties are entitled to rely on this Order as proof of Receiver’s capacity to

act with respect to the Collateral, including the Receiver’s rights to contract for

services for, or to otherwise deal with Collateral, and to take control of any accounts

related to the Collateral.




                                          15
      9.     No utility provider, that is not subject to the jurisdiction of the North

Carolina Utilities Commission (“NCUC”), may terminate service or refuse service

to the Collateral solely due to the appointment of the Receiver for the Collateral or

due to prior unpaid bills incurred for the Collateral before the appointment of the

Receiver. Utility companies include but are not limited to those that provide the

following services: electric, gas/steam, fuel, water, sewer, telephone, pager, cable,

trash/refuse, internet, provision of domain names, hosting of email/website, snow

removal, and other such vital services as the Receiver shall determine in its sole

judgment applying commercially reasonable standards.

      10.    Nothing herein shall alter, amend, modify or waive any right of Plaintiff

to exercise any right it may have under the Deed of Trust encumbering the Collateral,

including, without limitation, to foreclose the Collateral.

      11.    The Receiver shall maintain accurate and complete books of accounts

and records, and records of his activities at or in relation to the Collateral and shall

file monthly status and financial reports with the Court and serve copies of the same

on Consenting Defendant or counsel for the Consenting Defendant.

      12.    The Receiver shall be compensated for its services in an amount equal

to the Receiver Fee set forth on Exhibit A hereto and on the terms stated in the

Verified Complaint.




                                          16
      13.    The receipts received from the operation of the Collateral shall be

applied to reimburse the Receiver for all reasonable costs and expenses that it (or its

delegates) incurs as a result of serving as receiver, for payment of insurance

premiums and management fees authorized thereunder, to compensate Receiver for

its services as receiver, and for payment of all obligations under the Loan

Documents.

      14.    All pending motions are hereby DENIED AS MOOT, and the

HEARING currently set for Monday, December 16, 2019, shall be cancelled and

REMOVED from the Court’s calendar.

      15.    The Clerk’s Office is respectfully directed to CLOSE THE CASE. The

Court notes it retains jurisdiction to address issues related to the Receiver, including

dismissal at the appropriate time, as well as jurisdiction regarding enforcement of

any provisions of this Order.

      IT IS SO ORDERED.


                                  Signed: December 12, 2019




                                           17
                                    Exhibit A

                            Receiver’s Compensation

The Receiver Fee shall consist of the following:

      (a) a monthly fee for reporting and other receivership services in the amount
of $4,000.00.




                                        18
Prepared By:

/s/R. Andrew Hutchinson
R. Andrew Hutchinson NCSB No. 46764
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC
100 Med Tech Parkway, Suite 200
P.O. Box 3038
Johnson City, Tennessee 37602
(423) 928-0181
(423) 979-7652 (fax)
dhutchinson@bakerdonelson.com
Counsel for Plaintiff



Consented to By:

/s/Clint S. Morse
Clint S. Morse
North Carolina State Bar No. 38384
BROOKS, PIERCE, MCLENDON, HUMPHREY
   & LEONARD, LLP
P.O. Box 26000
Greensboro, NC 27420
Telephone: (336) 271-3152
cmorse@brookspierce.com
Counsel for Consenting Defendant




                                  19
